*510ORDER.
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the District Court found that the sole and proximate cause of the accident resulting in plaintiffs’ injuries was the negligence of one of the plaintiffs; that the credibility of the witnesses was for the fact-finder, in this case the District Court; that the findings were not so against the great preponderance of the credible testimony that they did not reflect or represent the truth and right of the case; and that the conclusions of the District Court were supported by the evidence and were not clearly erroneous; and the Court being duly advised:
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby aifirmed upon the opinion of Judge Levin, reported in Johnson v. United States, D.C., 183 F.Supp. 489.